Title: To James Madison from John Francis Mercer, 6 January 1800
From: Mercer, John Francis
To: Madison, James


My dear Sir
W River, Jany. 6th. 1800.
I was taken on the road & have been confind by a Cold & inflammatory fever ever since which prevented my going to Balto. I have writen on yesterday to get Notes discounted, (even by shaving if necessary) & shall certainly I expect forward you 400$ before the Assembly rises. I shall lose no time after I get it—altho’ I have been dissapointed in the rect. of Money for Articles sold for Cash at My sale in so unexpected a manner, that it appears hardly possible to render any money transaction certain. Yrs. truly
John F. Mercer
